982 A.2d 1225 (2009)
In re ESTATE OF John E. DUPONT, an Alleged Incapacitated Person,
Petition of Mark Anthony Dehaven.
No. 181 MAL 2009.
Supreme Court of Pennsylvania.
November 5, 2009.


*1226 ORDER

PER CURIAM.
And now, this 5th day of November, 2009, the Petition for Allowance of Appeal is GRANTED. The issues, which we have reframed for clarity, are:
1. Whether the burden of persuasion is on the party offering, or the party opposing, a motion to modify an order placing documents under seal?
2. Whether the lower courts erred in denying Petitioner's motion to unseal the records of Respondent's incapacitation hearing?